Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art of record discloses an article of footwear with the combination of an upper having a closed bottom and an under surface, a cushioning sole joined to the undersurface of the upper entirely outside of the closed bottom of the upper and not penetrating the upper, and a support frame separate from the upper and recessed fully into channels extending along a bottom surface of the cushioning sole, as set forth in the independent claim. The combination of an upper having a closed bottom and an under surface, a cushioning sole joined to the undersurface of the upper entirely outside of the closed bottom of the upper and not penetrating the upper, and a support frame separate from the upper but not recessed into the cushioning sole is known in the art, as is specifically taught by McDonald et al. (US 2005/0262739). Additionally, the combination of an upper, a cushioning sole attached to the upper, and a support frame recessed fully into channels extending along a bottom surface of the cushioning sole is known in the art, as is specifically taught by Bathum et al. (US 2013/0118037). However, none of the prior art alone or in combination discloses, teaches, or suggests an article of footwear with a combination of an upper having a closed bottom and an under surface, a cushioning sole joined to the undersurface of the upper entirely outside of the closed bottom of the upper and not penetrating the upper, and a support frame separate from the upper and recessed fully into channels extending along a bottom surface of the cushioning sole. To modify the support frame of McDonald et al. such that it is recessed into the sole or to modify the upper of Bathum et al. to have a closed bottom surface or such that the upper is separate from the support frame would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case. 
Regarding Claim 14, none of the prior art of record discloses an article of footwear with the combination of an upper having a closed bottom, a cushioning sole joined to the upper entirely outside of the closed bottom of the upper, and a support frame separate from the upper and recessed fully into channels extending along a bottom surface of the cushioning sole, as set forth in the independent claim. The combination of an upper having a closed bottom, a cushioning sole joined to the upper entirely outside of the closed bottom of the upper, and a support frame separate from the upper but not recessed into the cushioning sole is known in the art, as is specifically taught by McDonald et al. (US 2005/0262739). Additionally, the combination of an upper, a cushioning sole attached to the upper, and a support frame recessed fully into channels extending along a bottom surface of the cushioning sole is known, as is specifically taught by Bathum et al. (US 2013/0118037). However, none of the prior art alone or in combination discloses, teaches, or suggests an article of footwear with a combination of an upper having a closed bottom, a cushioning sole joined to the upper entirely outside of the closed bottom of the upper, and a support frame separate from the upper and recessed fully into channels extending along a bottom surface of the cushioning sole. To modify the support frame of McDonald et al. such that it is recessed into the sole or to modify the upper of Bathum et al. to have a closed bottom surface or such that the upper is separate from the support frame would be impermissible hindsight reconstruction of the applicant’s invention without any disclosure, teaching, or suggestion from the prior art of record, as is presently the case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732